Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-17-22 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3)	Claim 18 is objected to because of the following informalities:
	In claim 18 line 1, "the plurality sipes" should be --the plurality of sipes--.
	Appropriate correction is required.
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 describes "a radially inner end [singular] of each of the inclined sipes opens into the circumferentially oriented wavy grooves [plural]". (emphasis added).  The description of a single end opening to plural circumferentially oriented wavy grooves is ambiguous and makes no sense.
	Claim 20 (dependent on claim 15 which is dependent on clam 1) describes "radially outer ones of the inclined sipes".  This description is unclear since claims 1 and 15 fail to describe radially outer inclined sipes and radially inner inclined sipes.  In other words, the scope and meaning of "radially outer ones of the inclined sipes" is ambiguous. 
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claims 1-10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (WO 2017/177132) in view of Europe 613 (EP 738,613) and Rolland et al (US 2013/0284335) and in view of either Japan 205 (JP 01-101205) or Scheuren (US 2009/0159167) and optionally in view of Europe 104 (EP 810104), Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745).
	Zhu et al discloses a heavy truck tire having a tread comprising main circumferential grooves (3, 4, 5, 6, 7) separating ribs (8, 9, 10, 11, 12, 13) (center ribs 10,11, intermediate ribs 9, 12 and shoulder ribs 8, 13) [FIGURE 1, paragraph 44].  The tread has a tread depth TD (thickness E of wearable material).  The center ribs and intermediate ribs comprise lateral sipes (47, 67) which extend axially in non-linear manner [FIGURE 1].  The lateral sipes (47, 67) are inclined at an angle ψ = 15 degrees with respect to the radial direction [FIGURE11, paragraph 68].  In claim 1, angle (A) other than zero degrees reads on angle ψ = 15 degrees.  The lateral sipes (47, 67) disclosed by Zhu et al inherently have opposing walls which move relative to each other such that they close up at least partially when they enter a contact patch in contact with a roadway.  IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to provide Zhu's lateral sipes (47, 67) with suitable widths such that opposing walls of the sipes move relative to each other such that they close up partially when they enter a contact patch in contact with a roadway since (1) Rolland et al, directed to a pneumatic tire (heavy duty tire size 445/50R22.5) having a tread comprising sipes, teaches that a sipe has a width less than 2 mm and that during rolling there is at least partial contact between the two faces of the sipe when crossing through the contact patch whereas grooves do not normally generate such contact during normal usage conditions [paragraph 25] and optionally (2) Europe 104, directed to a tire tread having sipe (width = 0.2 mm to 1 mm) which is inclined with respect to the radial direction, teaches opposing walls of the sipe move relative to each other such that they close up at least partially when they enter a contact patch [FIGURES 4-5].  Zhu et al is silent as to composition of the tread.
	Europe 613 discloses a pneumatic tire for truck/bus (e.g. heavy duty tire size 11.00R33) having a tread comprising a rubber tread cap 2 and a rubber tread base 3 [FIGURES 1-2].  Europe 613 discloses a composition A for the rubber tread cap having a modulus E' at 100oC = 3.5 MPa, tan delta at 100oC = 0.06 and an elongation at break = 600% [Table 2].  Europe 613 discloses a composition A for the rubber tread cap having a modulus E' at 100oC = 3.5 MPa, tan delta at 100oC = 0.06 and an elongation at break = 600% [Table 2].  Europe 613 discloses a composition Y for the rubber tread base having a modulus E' at 100oC = 2.8 MPa, tan delta at 100oC = 0.02 and an elongation at break = 520% [Table 2].  The following two formulas can be used to determine modulus G* for the rubber tread cap and rubber tread base:

    PNG
    media_image1.png
    93
    494
    media_image1.png
    Greyscale

E* = 3G*
With respect to the above first formula, the following is noted:

    PNG
    media_image2.png
    183
    315
    media_image2.png
    Greyscale

The modulus G* for the rubber tread cap obtained using the above two formulas and modulus E' and tan delta for the rubber tread cap composition A from Table 2 is 1.17 MPa.  The modulus G* for the rubber tread base obtained using the above two formulas and modulus E' and tan delta for the rubber tread base composition Y from Table 2 is 0.93 MPa.  Therefore, ratio tan delta / G* at 100oC for the rubber tread cap is 0.051 [0.06 / 1.17] and ratio tan delta / G* at 100oC for the rubber tread base is 0.022 [0.02 / 0.93].  Hence, Europe 613 discloses a rubber tread cap having ratio tan delta / G* at 100oC equal to 0.051,  elongation at break equal to 600% and tan delta at 100oC equal to 0.06 and a rubber tread base having ratio tan delta / G* at 100oC equal to 0.022 and tan delta at 100oC equal to 0.02.  Europe 613 teaches that a tire has cooler internal running temperature.
	As to claims 1-3 and 8, it would have been obvious to one of ordinary skill in the art to provide Zhu et al's heavy duty tire with a tread having a rubber cap tread (external layer) and a rubber base tread (internal part) SUCH THAT the rubber tread cap has tan(delta)max/(G*25%) ratio being at most equal to 0.065, in which tan(delta)max is the measurement, at 60°C, of the loss factor of the material of which the rubber tread cap is made, and G*25% is the complex dynamic shear modulus, expressed in MPa, of this material as obtained according to the recommendations of standard ASTM D 5292-96, and a deformation at break under tensile testing being at least equal to 530%, this value being obtained at a temperature of 60°C according to the recommendations of French standard NF T 46-002 [claim 1], the deformation at break under tensile testing of the material which, when new, forms the rubber tread cap is at least equal to 570% [claim 2], the maximum value of tan(delta), denoted tan(delta)max and measured at 60°C for the material which, when new, forms the rubber tread cap is less than or equal to 0.10 [claim 3], the rubber tread cap has  tan(delta)max /(G*25%) ratio being at most equal to 0.065 and strain at break at least equal to 530% and the rubber tread base has tan(delta)max /(G*25%) ratio of less than 0.085 and tan(delta)max value of less than 0.09 [claim 8] since (1) Zhu et al teaches a HEAVY DUTY TIRE having a tread having increased wear resistance without compromising wet braking performance [paragraph 6], (2) Europe 613 teaches providing a HEAVY DUTY PNEUMATIC TIRE with a tread comprising, for example, a rubber tread cap having ratio tan delta / G* at 100oC equal to 0.051,  elongation at break equal to 600% and tan delta at 100oC equal to 0.06 and a rubber tread base having ratio tan delta / G* at 100oC equal to 0.022 and tan delta at 100oC equal to 0.02 (100oC being an elevated temperature) so that the tire has cooler internal running temperature. and optionally (3) (A) Arnold et al teaches providing a tread of a heavy duty tire such that a tread / under tread has tan delta max at 60oC (elevated temperature) of, for example, 0.061, 0.077, 0.074 [compositions F1, F2, F3 in Table 1] to improve rolling resistance and/or (B) Chekanov et al teaches providing an all season tire such that a tread has modulus G* at 60oC of 0.8 to 1.3 MPa to break compromise of wet braking and wear.
	As to "enlargement" [claim 1], it would have been obvious to one of ordinary skill in the art to provide Zhu et al's tire such that the lateral sipes (47, 67) sipes [inclined sipes] have the claimed enlargement since (1) Rolland et al teaches providing a pneumatic tire (e.g. heavy duty tire size 445/50R22.5) having non linear lateral sipes such that the sipes have an enlargement at a bottom thereof [best seen in FIGURES
6-7] and (2) (A) Japan 205 teaches providing a pneumatic tire (heavy duty tire size 10.00R20) having a tread comprising sipes which may be zigzag such that the sipes (width = 0.3 to 1.7 mm) have an enlargement (27b) at a bottom of thereof to improve water absorbing / discharging performance [FIGURES 1-2, machine translation] or (B) Scheuren teaches providing a pneumatic tire having a tread comprising sipes such that the sipes have an enlargement at a bottom thereof to improve resistance to cracks [FIGURES 1-2]  
	As to claim 4, Zhu et al teaches inclining the lateral sipes (47, 67) at an angle ψ = 15 degrees.
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide Zhu et al's tire such that the angle of the lateral sipes [inclined sipes] varies as claimed since Europe 104 teaches varying angle of inclined sipes in a tire tread to obtain good braking properties on wet ground and good traction properties on snow / ice [FIGURE 6].
	As to claim 6, it would have been obvious to one of ordinary skill in the art to provide Zhu et al's tire such that the lateral sipes [inclined sipes] have widths at most equal to 2 mm since (1) Rolland et al teaches providing sipes with a width less than 2 mm and optionally (2) Europe 104 teaches providing sipes with a width of 0.2 to 1 mm.  
	As to claim 7, Zhu et al teaches providing the lateral sipes (47, 67) [inclined sipes] with a height H3 greater than 50% tread depth TD (wearable thickness E).
  	As to claim 9, it would have been obvious to one of ordinary skill in the art to provide Zhu et al's lateral sipes (47, 67) [inclined sipes] such that the inclined sipes extend into the rubber tread cap since (1) Zhu et al teaches arranging the inclined sipes between the circumferential grooves and teaches providing the inclined sipes with a depth H3 greater than 50% tread depth (wearable thickness) and (2) Europe 613 shows circumferential grooves extending into the rubber tread cap [FIGURES 1-2].   
	As to claim 10, it would have been obvious to one of ordinary skill in the art to provide the tread such that the rubber tread base (internal layer) has a thickness of
10-40% of the total thickness of the tread since Europe 613 shows providing the rubber tread base with a small thickness relative to the total thickness of the tread [FIGURES 1-2].
	As to claim 12, Zhu et al shows arranging sipes such that the sipes are inclined so as to make a mean angle other than zero with respect to the axial direction [FIGURE 2].   
	As to claim 14, it would have been obvious to one of ordinary skill in the art to attach Zhu et al's tire to a steering axle of a heavy duty vehicle since (1) Zhu et al teaches that the invention relates to tire treads for heavy trucks, in particular to tires for free rolling wheels (steer positions) [paragraph 1] and optionally (2) official notice is taken that it is well known / conventional per se to attach a pneumatic heavy duty tire to a steering axle (steer position) of heavy duty vehicle.   
	As to claim 15, the at least one circumferential main grooves reads on one of grooves 3, 7 and the circumferentially oriented wavy grooves read on two grooves of hidden groove 5, partially hidden groove 4 and partially hidden groove 6 [FIGURES 2, 10-12].
	As to claim 16, Zhu et al's partially hidden grooves 4, 6 are circumferentially wavy oriented grooves comprising first groove parts that are open onto the tread surface when new and second groove parts that are hidden beneath the tread surface when new [FIGURES 2, 10-12].  Also, note that center groove 5 (circumferentially wavy oriented groove) has a zigzag trace (wavy trace) at the tread surface [FIGURE 2] and comprises openings 56 (first groove parts) at the tread surface [FIGURE 2] and hidden parts (second groove parts) defined by undersurface duct 52. 
	As to claim 17, Zhu et al teaches extending the openings 41 (first groove parts) of the partially hidden grooves with sipes 43, 63 [best seen in FIGURE 11].
	As to claim 18, it would have been obvious to one of ordinary skill in the art to provide Zhu et al's tire such that the sipe comprise a rectilinear part ending in the enlargement having a maximum width equal to 2 mm since (1) Zhu et al's sipes extend in the depth direction along a rectilinear path [FIGURE 11] and (2) (A) Japan 205 teaches providing an enlargement at the bottom of a sipe to improve water absorbing / discharging performance wherein the sipe has a width of 0.3 to 1.7 mm and the maximum width of the enlargement is 1.2 to 5.0 times the width of the sipe [FIGURES 1-2] or (B) Scheuren teaches providing an enlargement at a bottom of a sipe to improve resistance to cracks wherein maximum width D2 of the enlargement is 1 mm to 10 mm [paragraph 26]. 
	As to claims 19-20, Zhu et al teaches providing each of the lateral sipes (47, 67) [inclined sipes] as both end open lateral sipes [FIGURE 2].
8)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (WO 2017/177132) in view of Europe 613 (EP 738,613) and Rolland et al (US 2013/0284335) and in view of either Japan 205 (JP 01-101205) or Scheuren (US 2009/0159167) and optionally in view of Europe 104 (EP 810104), Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745) as applied above and further in view of Radulescu (US 2003/0005992).
	As to claim 13, it would have been obvious to one of ordinary skill in the art to provide Zhu et al's heavy duty tire such that the tread also comprises short inclined sipes as claimed since Radulescu teaches providing a heavy duty pneumatic tire (tire size 275/80R22.5) such that short inclined sipes are disposed in edges of ribs of the tread [FIGURES 2, 4, 7C] to protect against irregular wear.
9)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10)	Claims 1-10, 12, 14-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/761,797 in view of Zhu et al (WO 2017/177132).
	Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 1 of copending application 16/761,797 recites the inclined sipes, enlargement and properties of claim 1 of this application 16/760,961 and (2) claim 1 of this application 16/760,961 fails to exclude the specific composition described in claim 1 of copending application 16/761,797.
	As to non-linear (claim 1), mean angle B (claim 12) in this application, it would have been obvious to one of ordinary skill in the art to provide the inclined sipes in claim 1 of 16/761,797 such that the inclined sipes extend axially in a nonlinear manner [claim 1], are inclined so as to make a mean angle B other than zero with respect to the axis of rotation of the tire [claim 12] since Zhu et al teaches providing inclined sipes 47, 67 (i.e. sipes which are inclined with respect to the radial direction and have a depth of greater than 50% tread depth TD (wearable thickness E)) such that these sipes extend axially in a non-linear manner at a non-zero angle with respect to the axial direction [FIGURE 2].
	As to claims 2-10, 14-16 of this application, see claims 1-3, 9-14, 16-18 of 16/761,797.
	As to claim 17 of this application, it would have been obvious to one of ordinary skill in the art to provide the tread of claims 17-18 of 16/761,797 with sipes to extend the first groove parts as claimed since Zhu et al teaches extending the openings 41
(first groove parts) of the partially hidden grooves with sipes 43, 63 [best seen in FIGURE 11].
	As to claims 19 and 20 of this application, it would have been obvious to one of ordinary skill in the art to provide the tread of claims 17-18 of 16/761,797 such that the inclined sipes open as claimed since Zhu et al teaches providing each of the lateral sipes (47, 67) [inclined sipes] as both end open lateral sipes [FIGURE 2].
11)	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/761,797 in view of Zhu et al (WO 2017/177132) as applied above and further in view of Radulescu (US 2003/0005992).
	As to claim 13, it would have been obvious to one of ordinary skill in the art to provide the tread of claim 1 of 16/761,797 such that this tread also comprises short inclined sipes as claimed since Radulescu teaches providing a heavy duty pneumatic tire (tire size 275/80R22.5) such that short inclined sipes are disposed in edges of ribs of the tread [FIGURES 2, 4, 7C] to protect against irregular wear.
12)	Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/761,797 in view of Zhu et al (WO 2017/177132) as applied above and further in view of either Japan 205 (JP 01-101205) or Scheuren (US 2009/0159167).
	As to claim 18, it would have been obvious to one of ordinary skill in the art to provide the tread of claim 1 of 16/761,797 such that the sipe comprise a rectilinear part ending in the enlargement having a maximum width equal to 2 mm since (1) Zhu et al's sipes extend in the depth direction along a rectilinear path [FIGURE 11] and (2) (A) Japan 205 teaches providing an enlargement at the bottom of a sipe to improve water absorbing / discharging performance wherein the sipe has a width of 0.3 to 1.7 mm and the maximum width of the enlargement is 1.2 to 5.0 times the width of the sipe [FIGURES 1-2] or (B) Scheuren teaches providing an enlargement at a bottom of a sipe to improve resistance to cracks wherein maximum width D2 of the enlargement is 1 mm to 10 mm [paragraph 26]. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Remarks
13)	Applicant’s arguments with respect to claims 1-10 and 12-20 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	With respect to the double patenting rejection, examiner notes that no terminal disclaimer has been received.
14)	No claim is allowed.
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 4, 2022